Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

BALTIMORE DIVISION
CYNTHIA MOWERY *
154 Irishtown Road '
North East, Maryland 21901 "" CASE NO.:
and *
BRIAN S. ALEXANDER ="
1267 Holtwood Road
Holtwood, Pennsylvania 17532 * JURY DEMAND
P!aintiffs *
v. *
BARRY SMITH *

Defense Tactical lnstructor
Eastern Shore Criminal Jus’cice Academy

3408 Vineyard Drive

East New Market, Maryland 21631 *
and *
])ONALD ROLLYSON *

Assistant Directol‘

Eastem Shol'e Criminal Justice Academy
Wor~Wic Community College, lnc.
32000 Campus Drive *
Salisbury, Maryland 21804

and

JOHN C. MOSES

Director

Eastern Shore Criminal Justice Academy
Wor~Wic Community College, Inc.
32000 Campus Drive

Salisbury, Maryland 21804 *

and

WOR~WIC COMMUNITY COLLEGE, INC.
32000 Campus Drive
Salisbury, Maryland 21804 *

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 2 of 25

Serve: Registel'ed Agent *
Mun'ay K. Hoy, President
Wor-Wic Connnunity College
32000 Campus Drive *
Salisbury, Maryland 21804

>l<

Det`endants "-‘

>i<

COMPLAINT F()R DAMAGES AND .]URY TRIAL

Plaintit`fs, Cynthia Mowery and Brian S. Alexandei', by and through their undersigned
counsel James L. OtWay, Esquire, Kristin N. Gilbert, Esquire and Otway Russo, P.C. tile this
complaint against Wor-Wic Com`munity College, Barry Sniith, Donald Rollyson and John C.
Moses and as grounds state as follows:

PARTIES

1. CYNTHIA MOWERY is a citizen of the United States and an adult resident of
the State of Maryland.

2. BRIAN S. ALEXANDER is a citizen of the United States and an adult resident
of the State of Pennsylvania.

3. Defendant, BARRY SMITH, is an individual Who lives in Dorchester County
and Worl<s in Wiconiico County, Maryland. Mi'. Siuith Was, at all times relevant heretc, an
employee of Wor-Wic Community College, Inc., acting Within the scope of such employment
and more specificain Was the Defense Tactical Instructor of the Eastern Shore Criminal Justice
Academy at the College.

4. Defendant, DONALD ROLLYSON, is an individual who Works in Wicomico

County. Mr. Rollyson Was, at all times relevant hereto, an employee of Wor-Wic Community

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 3 of 25

College, Inc., acting Within the scope of such employment and more specifically Was the
Assistant Director of the Eastern Shore Criminal Justice Academy at the College.

5. Defendant, JOHN C. MOSES, is an individual Who Works in Wicomico County.
Mr. Moses vvas, at all times relevant hercto, an employee of Wor~Wic Community College, lnc.,
acting within the scope of such employment and more specifically Was the Director of the
Eastern Shore Crirninal .lustice Academy at the College.

6. Defendant, WOR~WIC COMMUNITY COLLEGE, INC. (liereinafter “Wor-
Wic”) is a Maryland Corporation Which maintains its principal place of business in Wicomico
County, Maryland.

JURISDICTION AND VENUE

7. 'l`his Court has jurisdiction over the controversy pursuant to 28 USC §1332, as the
Parties are diverse in citizenship (Alexander) and the amount in controversy exceeds the
minimum jurisdictional limit of the Court. Thc Court has additional subject matter jurisdiction
over Plaintifi` Mowery’s claims pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction
under 28 U.S.C. §1367. The Court has personal jurisdiction over all the Defendants as they are
residents ofthe State of l\/Iaryland and this judicial district.

8. Pursuant to 28 U,S.C. § 1391(a)(2), venue is appropriate in this Court as all of the
events that give rise to the Complaint occurred Within this judicial district and all of the
Defendants Work therein as Well.

FACTS COMMON TO ALL COUNTS
9. WOR~WIC Community College, Inc. (Wcr~Wic) is a Maryland Corporation

Which maintains its principal place of business in Wicomico County, Maryland. Wor-Wic is a

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 4 of 25

“local government” Within the meaning of the Maryland Local Government Tort Claims Act,
Maryland Courts and Judicial Proceedings Article 5-301 (d].

10. Prior lrereto, Plaintiffs each complied With the Maryland Local Government Tort
Claims Act by providing timely Written notice to Wor-Wic by certified mail on October 27,
2017, (Mowery) and on August 1, 2018 (Alexander).

11. Wor~Wic, as part of its criminal justice department and curriculum, maintains and
operates the Eastern Shore Criminal Justice Academy (hereinafter “ESCJA”) which provides
training to law enforcement recruits and cadets at its campus in Salisbury, Maryland.

12. Wor~W ic employed all of the above captioned individual Defendants at all times
relevant to this suit, and the acts and omissions complained of herein Were in the course and
scope of the employment of each Defendant.

13. All the non-constitutional or non-federal statutory claims asserted herein arise out
of the design, implementation and maintenance of the Def`ensive Tactics curriculum taught as
part of the Academy and most specifically related to the boxing component segment of the
course, and additionally arise out of the failures of Defendants to take adequate and necessary
precautions to prevent traumatic brain injuries in recruits participating in the defense tactics
course; to train employees to recognize the signs and symptoms of traumatic brain injuries; and
to evaluate injured recruits for concussions and other brain injuries.

14. Defendant Barry Smith Was hired in or around 1990 to Work teaching iri-service
classes at ESCJA at Wor-Wic.

15. The ESCJA at Wor-Wic does not maintain a personnel file for Defendant Smith, l
and there is no record of any investigation of Defendant Smith prior to being hired by ESCJA at

Wor-Wic.

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 5 of 25

16. Prior to being hired at Wor-Wic, Defendant Smith had left the Maryland State
Police, having been given the opportunity to resign, amidst allegations of insurance fraud and
sexual relations With recruits.

17. In or about 2004, Defendant Smith Was named the head defensive tactics
instructor at ESCJA by Defendant Moses.

18. Defendant Moses did not conduct any background check of Defendant Smith nor
did he speak With Maryland State Police regarding Defendant Smith’s qualifications as an
instructor prior to hiring Defendant Smith as head defensive tactics instructor at ESCJA.

19. Defendants Smith and Moses developed the present defensive tactics program
vvhich vvas in effect at all relevant times hereto.

20. Defendant Smith Was certified as an instructor in defensive tactics in or about
1982.

21. Defendant Smith has not taken any courses or received any additional
certifications since leaving the Maryland State Police in or about 1989 and had not had any
retraining in fifteen years prior to being hired by Moses.

22. Defendant Smith has never received any formal instruction in boxing outside of
his martial arts training and his initial training at the Maryland State Police academy to become
an officer in or around 1975.

23. Defendant Smith has never received any formal training on how to teach a boxing
prograrn.

24. Defendant Smith does not have any certifications in first aid, and his only course
in first aid Was completed in or about 1975 during his training at the l\/Iaryland State Police

academy to become an officer, Which Was almost thirty years before being hired by Defendant

5

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 6 of 25

Moses. Defendant Smith has never had any training in recognition, evaluation or prevention of
head injuries

25. Defendant Smith has never had any training as an instructor to train
recruits/recruits in confrorrtational situations

26. Prior to the injuries which are the subject of this Complaint, numerous injuries,
including a serious traumatic brain injury, occurred during the boxing portion of the ESCJA
program under the direction of Defendant Smith and under the supervision of Defendants Moses
and Rollyson. One prior recruit suffered a permanent brain injury which was career errding.

27. Durirrg the period of time that Defendant Smith has been an instructor at the
ESCJA at Wor-Wic, Defendant Smith has never gone to any other police academies to observe
their defensive tactics courses

28. Passage of the defensive tactics portion of the ESCJA at Wor-Wic at all times
relevant hereto was a subjective decision made entirely by Defendant Snrith without any
objective criteria or scoring methodology used to make the determination

29. While employed With the Maryland State Police, Defendant Smith Was a
defensive tactics instructor from approximately 1983 to 1986.

30. While a defensive tactics instructor for the Maryland State Police, Defendant
Snrith engaged in sexual relations with female recruits.

31. In January 2017, Cynthia Mowery, a successful applicant to the Elkton Police
Departnrent, Was sent by the Elkton Police Department to the Eastern Shore Criminal Justice
Academy, a Wor-Wic Community College program, for entrance-level law enforcement training

32. On May 17, 2017, near the completion of the Acadenry, l\/lowery was required to

participate in five fight practical scenarios in successionl

6

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 7 of 25

33. Plaintiff was required to engage only in physical combat, specifically boxing
related combat. Plaintiff was permitted to only wear boxing gloves and minimal head padding,
whereas, the opponents (who were current police officers) wore a padded “red man” suit
complete with protective head gear and metal facial mask.

34. ln the first and second scenarios, Mowery sustained multiple punches to her head
and face. In the fourth scenario, she again received several hard blows to the head. In the fifth
scenario, Mowery received several punches to her bead, was knocked down twice, and got up to
keep fighting.

35. Upon information and belief, Rollyson and Moses were observing the fight
practical scenarios.

36. At the conclusion of the five fight practical scenarios, Smith told Mowery that she
had failed.

37. Also following the . conclusion of the five fight practical scenarios, Srnith
consulted with the observers believed to include Defendants Rollyson and Moses.

38. Smith returned and told Mowery that she had sustained too many blows to the
head, so she would need to wait a week to try the fight practical scenarios again.

39. Neither Smith nor any other employee, servant, or agent of Wor~Wic performed
any evaluation of Mowery for brain injury during or after any of the five fight practical
scenarios, despite known and multiple hits to the head.

40. Neither Smith nor any other employee, servant, or agent of Wor~Wic
recommended or assisted Mowery in obtaining medical evaluation and treatment during or after
any of the five fight practical scenarios, despite recognizing that she had been hit numerous times

in the head.

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 8 of 25

41. Following the fight practical scenarios on May 17, 2017, Mowery began
experiencing dizziness, lreadaches, and difficulty sleeping.

42. The following week Mowery was scheduled to re-do the fight practical scenarios.
Despite the known hits to her head the prior week, neither Smith nor any other employee,
servant, or agent of Wor-Wic evaluated Mowery at any time for brain injury.

43. On l\/lay 25, 2017, Mowery felt her only option was to resign from the Academy.

44. During this course of required fighting, Mowery sustained a serious brain injury
and other injuries and damages caused by Wor-Wic and its agents’ failures to employ a safe and
reasonable program of training for recruits with adequate, proper, and reasonable supervision,
and continuing the program, without change or modification, after prior students suffered the
same cr similar injuries. Mr. Johrr Moses, Mr. Smith, and Mr. Donald Rollyson were all aware
of the prior injuries from this program and failed and refused to take action to eliminate or
reduce the risk of serious bodily and/or brain injury.

45. In addition to the brain injury sustained by Mowery, Mowery was also sexually
harassed and discriminated against by Srnith on the basis of sex. The harassment and
discrimination was continuous and repeated from the beginning the Academy through the date of
Mowery’s departure from the Academy on May 25, 2017.

46. Repeated statements made by Smith to Mowery throughout the Acadenry
included: “Why don’t you go be a model somewhere l’ve watched how you walk across the
floor. You will never make it.”; “Why don’t you go be a meter maid - they will give you a
uniform.”; “l won’t pass you.”

47. On May 12, 2017, a female officer believed to have been from Ocean Pines who

is believed to have been a volunteer agent of Wor~Wic also stated “your looks will not get you

8

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 9 of 25

through this” and further told Mrs. Mowery she needed a new profession and asked whether she
was married and had children

48. On May ll, 2017, while in the gymnasium during defensive tactics, Mrs. Mowery
asked if her hand placement was correct for the particular drill. Defendant Smith stated that he
knew what Mrs. Mowery’s problem was and he proceeded to obtain duct tape, rip a piece of duct
tape off of the roll, and then placed the piece of duct tape over Mrs. Mowery’s mouth. He told
her she needed to shut up. He required her to wear the duct tape over her mouth for
approximately thirty minutes while completing the defensive tactics training prior to break.

49. During the Acadenry, Mrs. Mowery was subjected to several physical injuries
caused by Barry Snrith. On one occasion during the Academy, Barry Smith grabbed Mrs.
Mowery and pulled her face to his chest, resulting in a cut on her cheek from his zipper and
subsequent scar on her face. On March 31, 2017, while in the gymnasium, Mr. Smith struck
Mrs. Mowery’s peroneal nerve resulting in injury. During the afternoon of May 11, 2017,
(following the duct tape incident), instruction was being given on pain compliance Mrs.
Mowery was paired with a heavy male recruit as her partner. Mr. Snrith did not think that Mrs.
Mowery’s partner caused her enough pain. While Mrs. Mowery was lying on her stomach in
prone position, Mr. Snrith put his right knee on Mrs. Mowery’s left triceps muscle and his left
knee on the back of her neck. Mr. Snrith ignored Mrs. Mowery’s screams and attempts to tap out
and continued to apply pressure. She sustained significant injury to her arm.

50. On May 20, 2017, Mrs. Mowery participated in the active shooter scenario. Mr.
Smith, Mr. Rollyson, and other employees, agents, and/or servants or Wor~Wic had no intention
of ever allowing Mrs. Mowery to graduate from the Academy. She was discriminated against

and deemed to fail the active shooter scenario while at the sanre time a nrale recruit passed the

9

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 10 of 25

active shooter scenario despite having “shot” another police officer during the scenario (Mrs.
Mowery did not shoot another police officer in the scenario).

51. Brian Alexander graduated in May of 2017 from Harrisburg Community College
in Harrisburg, Pennsylvania. He received an associate degree in Criminal lustice, maintaining a
3.9 cumulative grade point average. He successfully applied for a summer position with the
Ocean City, Maryland Police Departnrent, which he began in l\'lay 2017. Not long after starting
with the Ocean City Police Department (“OCPD”), he was offered a position as a full-time
officer which he accepted. As part of his qualification training, he was sent by the OCPD to the
Eastern Shore Criminal Justice Academy at Wor-Wic for entrance-level law enforcement
training

52. He began his studies there in .luly of 2017 and did well in both the academic and
practical training. On August 10, 2017, Brian Alexander was participating in boxing, a
component of Defensive Tactics, under the instruction of Defense Tactical Instructor Barry
Smith. Alexander was ordered to box a classrrrate while each were on their knees. Barry Smith
instructed the class to use full force. During the boxing, Alexander was struck in the head.

53. Immediately after the boxing, Alexander sat on the mat and lost consciousness

54. Neither Smith nor any other ernployee, servant, or agent of Wor-Wic performed
any evaluation of Alexander for brain or other injury during or after the boxing, despite knowing
Alexander had been struck in the head and had lost mobility. Finally, another student in the class
called 911. EMS arrived approximately ten (10) minutes later. Tlrey found Mr. Alexander in a
seated position leaning against some mats and unresponsive with fixed and dilated pupils. No
information was given to the EMTs by the Smith or Wor-Wic personnel other than his name and

approximate age.

10

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 11 of 25

55. Brian Alexander was taken by ambulance to Peninsula Regional Medical Center
in Salisbury, Maryland where initial diagnostic testing revealed that he had suffered a large
subdural hematoma (brain bleed). Mr. Alexander underwent surgical decompression of the brain
and regained consciousness thereafter.

56. Althouglr Mr. Alexander regained consciousness, he has been left with permanent
neurological and cognitive deficits. He sustained a permanent, career ending brain injury. His
deficits will preclude him from working in the criminal justice field for which he trained. He will
suffer life long economic losses.

57. During this course of required boxing, Mr. Alexander sustained a serious brain
injury and other injuries and damages caused by Wor-Wic and its agents’ failures to employ a
safe and reasonable program of training for recruits with adequate, proper, and reasonable
supervision, and continuing the program after prior students suffered the same or similar inj uries.
Mr. John Moses, Mr. Smith, and Mr. Donald Rollyson were all aware of the prior injuries from
this program and failed and refused to take action to modify the program or to reduce or
eliminate the risk of serious bodily and/or brain injury.

58. Deferrdants have been on notice that the Defensive Tactics program under the
instruction of Barry Smith has resulted in numerous injuries, including a career-ending
permanent traumatic brain injury suffered by a recruit during the boxing portion of the defensive

tactics course taught by Smitlr in 2013.

11

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 12 of 25

COUNT l - NEGLIGENCE
(Cynthia Moweijf v. Barry Smirh)

59. Plaintiff incorporates herein by reference the allegations set forth in
paragraphs 1 through 44 and paragraph 58 of this Complaint with the sarrre effect as if set forth
fully herein.

60. At all times relevant hereto, Defendant Barry Smith owed a duty to Ms. Mowery,
and other students of the Eastern Shore Criminal .lustice Acadenry to exercise reasonable care in
the design, implementation and execution of the training program, to provide a safe course
structure and environment for the program’s participants, to retain and use only cornpetent, well
trained and evaluated instructors and to take immediate action to evaluate all potential or
suspected injuries to the program’s trainees and to not expose students to the unnecessary risk
of serious injury.

61. Defendant breached this duty by, among other things, subjecting Plaintiff to a
program which was negligently designed and implemented; failing to take appropriate action to
evaluate the nature and extent of Mowery’s injuries after suffering repeated head strikes; and
failing to adequately and appropriately design and implement a reasonably safe program for the
active countermeasures and defense tactics components of the curriculum.

62. Defendant’s breach was done with reckless disregard, and/or utter indifference to
the consequences as affecting the life and well-being of the Plaintiff.

63, The aforementioned acts and omissions by the Defendant proximately caused
Plaintiff to suffer serious injuries, including a permanent brain injury.

64. As a further direct and proximate result of the acts and omissions of the

Defendant, Plaintiff was caused to incur expenses for medical care and treatment, lost wages,

12

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 13 of 25

lost earning capacity, as well as other economic and non-economic damages, and will continue
to incur damages into the future.
WHEREFORE, Plaintiff Cynthia Mowery demands judgment against Defendant, Barry
Sinith, in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) in compensatory
damages together with such other and further relief as this Court may deem just.

COUNT ll - NEGLIGENCE
(Brian Alexander v. Barry Smit/r)

65. Plaintiff incorporates herein by reference the allegations set forth in paragraphs 1
through 64 of this Complaint with the same effect as if set forth fully herein

66. At all times relevant hereto, Defendant Barry Smith owed a duty to Brian
Alexander, and other students of the Eastern Shore Criminal Justice Academy to exercise
reasonable care in the design, implementation and execution of the training program, to provide a
safe course structure and environment for the program’s participants, and to take immediate
action to evaluate all potential or suspected injuries to the program’s trainees and to not expose
students to unnecessary risks of serious injury.

67. Defendant breached this duty by, among other things, subjecting Plaintiff to a
program which was negligently designed; requiring the Plaintiff to engage in a training practice
that was dangerous and unnecessarily exposed the Plaintiff to an unreasonable risk of serious
injury; failing to take appropriate action to evaluate the nature and extent of Alexander’s injuries
after suffering head strikes; failing to adequately and appropriately design and implement a
reasonably safe program for the active courrtermeasures and defense tactics components of the

curriculurn.

13

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 14 of 25

68. Defendant’s breach was done with reckless disregard, and/or ritter indifference to
the consequences as affecting the life and well-being of the Plaintiff.

69. The aforementioned acts and omissions by the Defendant proximately caused
Plaintiff to stiffer serious injuries, including a permanent brain inj ury.

70. As a further direct and proximate result of the acts and omissions of the
Defendant, Plaintiff was caused to incur expenses for medical care and treatment, lost wages,
lost earning capacity, as well as other economic and non-economic damages, and will continue to
incur damages

WHEREFORE, Plaintiff Brian Alexander demands judgment against Defendant, Barry
Smith, in an amount in excess of Seventy~Five Thousand Dollars ($75,000.00) in compensatory

damages and together with such other and further relief as this Court may deem just.

COUNT lll - NEGLIGENCE
(Cynfhz`a Mowerjf v. Jolm C. Moses and Dona]d Rollyson)

71. Plaintiff incorporates herein by reference the allegations set forth in paragraphs 1
through 44 and paragraphs 58 through 65 of this Complaint with the same effect as if set forth
fully herein and for a further cause of action against Defendants Moses and Rollyson states as
follows:

72. At all times relevant hereto, Defendants Moses and Rollyson were employees of
Wor-Wic acting within the scope of their employment At the time of Plaintiff’s injury,
Deferrdants Moses and Rollyson, as Director and Assistant Director of the Eastern Shore
Criminal Justice Academy, had a duty and responsibility to Plaintiff and others to design,
maintain and administer a course, curriculum and program for law enforcement trainees which

did not unreasonably expose such students and trainees to danger and injury. Defendants Moses

14

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 15 of 25

and Rollyson breached that duty and were negligent in numerous ways, including but not limited
to: designing and maintaining a curriculum and program which permitted and encouraged full
force boxing bouts with head strikes; maintaining a curriculum and program without adequate
safety precautions to both prevent brain injury and to be vigilant for signs and symptoms of head
injury in trainees; maintaining a curriculum and program which permitted serious head injuries
to go unrecognized or disregarded; maintaining a program with inadequate supervision of
qualified instructors to ensure the safety of trainees and being otherwise negligent

WHEREFORE, Plaintiff Cynthia Mowery demands judgment against Defendants, Moses
and Rollyson, jointly and severally with each other and with Defendant Smith in an amount in
excess of Seventy-Five Tlrousand Dollars ($75,000.00) in compensatory damages, together with
such other and further relief as this Court may deem just.

COUNT lV - NEGLIGENCE
(Brr`cm A[e.rander v. John C. Moses and Donnid Rol]yson)

73. Plaintiff incorporates herein by reference the allegations set forth in paragraphs 1
through 72 of this Complaint with the same effect as if set forth fully herein and for a further
cause of action against Defendants Moses and Rollyson states as follows:

74. At all times relevant hereto, Defendants i\/loses and Rollyson were employees of
Wor-Wic acting within the scope of their employment At the time of Plaintiff’ s injury,
Defendants l\/loses and Rollyson, as Director and Assistant Director of the Eastern Shore
Criminal lustice Academy, had a duty and responsibility to Plaintiff and others to design,
maintain and administer a course, curriculum and program for law enforcement trainees which
did not unreasonably expose such students and trainees to danger and serious injury. Defendants

Moses and Rollyson breached that duty and were negligent in numerous ways, including but not

15

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 16 of 25

limited to: designing and maintaining a curriculum and program which permitted and encouraged
full force boxing bouts with repeated head strikes; maintaining a curriculum and program
without adequate safety precautions to both prevent brain injury and to be vigilant for signs and
symptoms of head injury in trainees; maintaining a curriculum and program which permitted
serious head injuries to go unrecognized or disregarded; maintaining a program with inadequate
supervision by unqualified instructors to ensure the safety of trainees and being otherwise
negligent

WHEREFORE, Plaintiff Brian Alexander demands judgment against Defendants, Moses
and Rollyson, jointly and severally with each other and with Defendant Smith in an amount in
excess of Seventy-Five Thousand Dollars ($75,000.00) in compensatory damages, together with
such other and further relief as this Court may deem just.

COUNT V - NEGLIGENCE (HlRlNG/RETENTION)
(Cynthin nfowery v. Wor~Wi'c Comrmmr'fy College, Jolm C. Moses and Donn]c! Rollyson)

75 . Plaintiff incorporates herein by reference, all of the allegations of Paragraphs 1
through 50 and paragraphs 58 through 64 and paragraphs 71 through 74 above, as fully as if said
allegations had been repeated at length herein.

76. The Defendants owed a duty to Plaintiff to act reasonably and to take reasonable
measures to prevent exposure of the Plaintiff to any needless risk of danger and to investigate
and determine the background, training and qualifications of employees hired by it.

77. Defendants owed a duty to Plaintiff and the public to hire and retain qualified and
reasonable employees Defendants owed a duty to Plaintiff and the public to take reasonable
measures to ensure that employees and agents hired and retained by them have adequate and

current training and knowledge

16

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 17 of 25

78. Defendants failed to investigate Defendant Smith’s background prior to hiring
him.

79. Defendants owed a duty to the Plaintiff and the public to take reasonable
corrective and safety measures when placed on notice of conduct by its employees inappropriate
teaching tactics and behavior by its enrployees, and lack of training, knowledge, and evaluation
of injuries of students by its employees, and to refrain from allowing the conduct to continue
without adequate supervision, oversight or training

80. Defendants failed to investigate complaints made against Defendant Smith.

81. Defendants failed to investigate injuries reported by recruits while under the
instruction of Defendant Srnith.

82. Deferrdarrts were on notice that the Defense Tactics portion of the curriculum,
specifically related to boxing and repeated head strikes, as administered by Barry Smith, was
negligently designed and dangerous At all relevant times, Barry Srnith was acting as an agent
and employee under the control of Defendants.

83. Defendants breached their duty to the Plaintiff by retaining Barry Smith and the
boxing program, specifically as it included full force boxing with head strikes without taking any
precautions to prevent brain injuries and their evaluation, and allowing him and the program to
endanger Plaintiff, without any reasonable or safe supervision

84. Defendants’ breach of duty caused actual and proximate damages to Plaintiff
when she suffered a brain injury.

85. As a direct and proximate result of Defendants’ breach of duty, Plaintiffs suffered
serious personal injuries, mental anguish, and special damages, including permanent economic

and non-economic losses

17

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 18 of 25

WHEREFORE, Plaintiff Cynthia Mowery demands judgment against Defendants, Wor-
Wic, Moses and Rollyson, jointly and severally, in an amount in excess of Seventy-Five
Thousand Dollars ($75,000,00) in compensatory damages together with such other and further

relief as this Court may deem just.

COUNT Vl - NEGLIGENCE (HIRlNG/RETENTION)
(Brr'an Alexmrder v. Wor-Wic Communi!y College, John C. Moses and David Rollyson)

86. Plaintiff incorporates herein by reference, all of the allegations of Paragraphs l
through 85 above, as fully as if said allegations had been repeated at length herein.

87. The Defendants owed a duty to Plaintiff to act reasonably and to take reasonable
measures to prevent exposure of the Plaintiff to any needless risk of danger and to investigate
and determine the background, training and qualifications of employees hired by it.

88. Defendarrts owe a duty to Plaintiff and the public to hire and retain reasonable
employees Defendants owe a duty to Plaintiff and the public to take reasonable measures to
ensure its employees and agents have adequate training and knowledge

89. Defendants failed to investigate Defendant Smith’s background prior to hiring
him. f

90. Defendarrts owe a duty to the Plaintiff and the public to take reasonable corrective
and safety measures when placed on notice of conduct by its employees, inappropriate teaching
tactics and behavior by its employees, and lack of training, knowledge, and evaluation of injuries
of students by its employees, and to refrain from allowing the conduct to continue without
adequate supervision or oversight or training.

91. Defendants failed to investigate complaints made against Defendant Smith.

18

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 19 of 25

92. Defendants failed to investigate injuries reported by recruits while under the
instruction of Defendant Smith.

93. Deferrdants were on notice that the Defense Tactics portion of the curriculum,
specifically related to boxing with repeated head strikes, as administered by Barry Smith was
negligently designed and dangerous At all relevant times, Barry Smith was acting as an agent
and employee under the control of Defendants.

94. Defendants breached their duty to the Plaintiff by retaining Barry Smith and the
boxing program, specifically as it included full force boxing with repeated head strikes without
taking any precautions for the prevention or evaluation of brain injuries, and allowing him and
the program to endanger Plaintiff, without any reasonable or safe supervision

95. Defendants’ breach of duty caused actual and proximate damages to Plaintiff
when he suffered a brain injury.

96. As a direct and proximate result of Defendants’ breach of duty, Plaintiffs suffered
serious personal injuries, mental and physical pain and suffering, economic and non-economic
damages, sorrre of which are permanent and loss of a career for which he was educated and
trained.

WHEREFORE, Plaintiff Brian Alexander demands judgment against Defendarrts Wor-
Wic Moses and Rollyson, in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00) in compensatory damages together with such other and further relief as this Court

may deem just

19

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 20 of 25

COUNT Vll - VlOLATION OF TlTLE IX OF THE
EDUCATION AMENDMENTS OF 1972
(20 U.S.C. 1681 ~ Disparate Treatment)
(Cynthia Mowery v. Wor-Wic Connnunity College)

 

 

97. Plaintiff incorporates herein by reference all of the allegations of Paragraphs 1
through 50 above as fully as if said allegations had been repeated herein

98. At all relevant times, Plaintiff had a right to be free from being subjected to
discrimination under an education program receiving Federal financial assistance on the basis of
sex. Defendant Wor-Wic is an entity that offers educational programs and activities and receives
federal financial assistance as defined in 20 U.S.C. §1681 (a) and 34 C.F,R. §106.2.

99. Plaintiff was treated differently from her fellow male recruits orr the basis of sex.

100. The defensive tactics course and passage thereof was subjectively determined by
Defendant Smith without any objective criteria

101. Defendant Smith never had any intention of allowing Plaintiff Mowery to pass the
defensive tactics course. On multiple occasions, Defendant Smith nrade comments to Plaintiff
Mowery relevant to her sex, her looks, and further specifically stated he wouldn’t allow her to
pass the course.

102. Defendant Smith put duct tape over Plaintiff Mowery’s mouth after she asked a
question during defensive tactics class, and Defendant Smith required Plaintiff Mowery to wear
duct tape over her mouth for approximately thirty minutes of defensive tactics training.

103. During the active shooter scenario, Defendant Rollyson told Plaintiff l\/iowery that
she had failed, yet, a fellow male recruit wer shot a “fellow officer” during the active shooter

' scenario passed. Plaintiff Mowery did not shoot a “fellow officer” during the active shooter

scenario, nor was she shot

20

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 21 of 25

104. Plaintiff Mowery was systematically caused to fail the program due to
Defendants’ subjective beliefs that due to her sex and traditionally feminine appearance that
Plaintiffl\/lowery should not be a police officer.

105. As a direct result of the Defendants’ actions, Plaintiff was harmed and suffered
and continues to suffer, and she has incurred both economic and non-economic damages

WHEREFORE, Plaintiff Cynthia Mowery demands judgment against Defendant, Wor-
Wic Community College, in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00) in compensatory damages and an amount in excess of Seventy-Five 'l`housand
Dollars (875,000.00) in punitive damages together with such other and further relief as this Court
may deem just, including but not limited to an award of reasonable attorneys’ fees and costs

COUNT VIII ~ VIOLATION OF TITLE IX OF THE
EDUCATION AMENDMENTS OF 1972
(20 U.S.C. 1681 - Sexual Harassment)
(Cyntlrr'a ri/[owery v. Wor-Wr'c Community College)

106. Plaintiff incorporates herein by reference all of the allegation of Paragraphs 1
through 50; 58 through 64; 71 through 72; 75 through 85; and 97 through 105 above as fully as if
said allegations had been repeated herein.

107. At all relevant times, Plaintiff had a right to be free from being subjected to
discrimination under an education program receiving Federal financial assistance on the basis of
sex.

108. Prior to l\/ls. Mowery entering the class at Wor-Wic, others had made complaints
to Wor-Wic regarding Defendant Smith and his treatment of female recruits Examples of the

prior known different treatment included: additional boxing for the female recruit after the

boxing portion of the program had completed; instruction to opposing boxer of the female recruit

21

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 22 of 25

to target the female recruit’s ribs which Defendant Smith knew to be injured; statements by
Defendant Smith to the female recruit that she “would never pass his class, no matter what”;
Defendant Smith purposefully groping and fondling female recruits claiming the behavior to be
showing examples of “what not to do” during a search; Defendant Smith often called female
recruits “bitches”.

l09. A prior female recruit made the complaints to her police Chief who spoke with
Defendant Smith.

110. Defendant Smith then informed Defendants Moses and Rollyson about the
allegations from the female recruit

111. No investigation was conducted by Defendants Moses or Rollyson.

112. Defendants Moses and Rollyson had actual knowledge of prior sex based
discriminatory complaints against Defendant Smith and were consciously indifferent to them.

113. The defensive tactics course and passage thereof was determined by Defendant
Smith without any objective criteria.

114. Defendant Smith never had any intention of allowing Plaintiff Mowery to pass the
defensive tactics course. Orr multiple occasions Defendant Smith made comments to Plaintiff
Mowery relevant to her sex, her looks, and further specifically stated he wouldn’t allow her to
pass the course.

115. Repeated statements made by Smith to Mowery throughout the Academy
included: “Why don’t you go he a model somewhere l’ve watched how you walk across the
floor. You will never make it.”; “Why don’t you go be a meter maid _ they will give you a

uniform.”; “l won’t pass you.”

22

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 23 of 25

116. On May 12, 2017, a female officer believed to have been from Ocean Pines wlro
is believed to have been a volunteer agent of Wor-Wic also stated “your looks will not get you
through this” and further told Mrs. Mowery she needed a new profession and asked whether she
was married and had children

117. Defendant Smith put duct tape over Plaintiff Mowery’s mouth after she asked a
question during defensive tactics class, and Defendant Smith required Plaintiff Mowery to wear
said duct tape over her mouth for approximately thirty minutes of defensive tactics training.

118. Defendants Moses and Rollyson further had personally observed acts of sex-based
discrimination by Defendant Smith and other agents of Wor-Wic against Plaintiff Mowery.

119. Defendants Moses and Rollyson took no action on this information and were
deliberately indifferent to the sex-based discrimination

120. As a direct result of the Defendants’ actions, Plaintiff was harmed and suffered
and continues to suffer, and she has incurred both economic and non-economic damages

WHEREFORE, Plaintiff Cynthia Mowery demands judgment against Defendant, Wor-
Wic Community College, in an amount in excess of Seventy-Pive Fthousand Dollars
($75,000.00) in compensatory damages together with such other and further relief as this Court
may deem just, including but not limited to an award of reasonable attorneys’ fees and costs

COUNT lX - VlOLATlON OF 42 U.S.C. Section 1983
(Damages - Equal Protection)
(Cynfhia Mowery v. Barry Smilh, Donald Rollyson Jolm C. lidoses)
121. Plaintiff incorporates herein by reference all of the allegations of Paragraphs 1

through 50; 58 tln'ough 64; 71 through 72; 75 through 85 ; and 97 through 120 above as fully as if

said allegations had been repeated herein

23

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 24 of 25

122. At all relevant times, Plaintiff had a right under the equal protection clause of the
Federal and Maryland State Constitutions not to be deprived of her constitutional rights and to be
free from sex-based discrimination Acting under the color of state law, Defendants violated her
rights by failing her in certain courses at the ESCJA and by treating her differently and unfairly
from her male counterparts [and from female counterparts who were less traditionally feminine]
solely on the basis of her sex [and her looks], thus denying her equal protection under both state
and federal law.

123. Defendants Moses and Rollyson had actual and/or constructive knowledge of
Defendant Smith’s conduct which posed an unreasonable risk of constitutional injury to citizens
like Plaintiff Mowery and did in fact cause constitutional injury to Plaintiff Mowery.

124. Defendants Moses and Rollyson took no action and conducted no investigation
into the past conduct of Defendant Smith, including but not limited to Defendant Smith’s sexual
relations with recruits at his fornrer employment and complaints regarding Defendant Smith and
his conduct as it related to female recruits while at ESCJA at Wor-Wic.

125. The lack of reasonable response by Defendants l\/loses and Rollyson to Defendant
Smith’s conduct was causally linked to the sex-based discrimination suffered by Plaintiff
Mowery.

126. As a direct result of the Defendants’ actions, Plaintiff was harmed and suffered
and continues to suffer, and she has incurred both economic and non-economic damages

127. The conduct of Defendants was reckless or calloust indifferent to the rights of
the Plaintiff.

`WHEREFORE, Plaintiff Cynthia Mowery demands judgment against Defendant, Barry

Smith, John Moses, Donald Rollyson, jointly and severally in an amount in excess of Seventy-

24

 

Case 1:19-cV-00845-.]|\/|C Document 1 Filed 03/20/19 Page 25 of 25

Five Thousand Dollars ($75,000.00) in compensatory damages and an amount in excess of

Seventy-Five Thousarrd Dollars ($75,000.00) in punitive damages together with such other and

further relief as this Court may deem just including but not limited to an award of reasonable

attorneys’ fees and costs

Date: March iii ,20]9

25

,/”:

/\t\/

.Tames if Ot.,way Esquire
(Fea@nt sat #22717)
iotwav@otwavr.usso com

Kr'istin N. Gilbert, Esquire
(Federal Bar #18426)
k ilbert 6 otwa 'russo.com

OTWAY RUSSO, P.C.
108 West Main Street
Salisbury, Maryland 21 801
Telephorre 4 10-749~3 900
Facsimile 410-749-8577
Atrorneys for Plczintr`)jfs'

 

